Title: From George Washington to Jonathan Trumbull, Sr., 22 February 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge 22d Feby 1776

In my letter to you of the 19th instant I mentioned to you that I was sorry to find there would come but 4217 pounds of powder instead of 6 or 8000 I had expectations of—I had taken

my information from Governor Cooke’s letter which upon a reperusal I find mentions that weight including the Casks. I have since had it weighed by the Commissary, an exact return of which you have inclosed; by which you will see, that the Net weight is 3577 lbs. 577 lbs. thereof will be placed to the credit of your Colony and the whole settled for in whatever manner will be most agreeable.
I have just received a letter from J. Huntington Esqr. with the agreeable account of his having forwarded two tons of powder to this Camp, by your order. Accept Sir of my thanks for this seasonable supply. When it arrives I shall send you an account of it; and when you point out the mode it shall be paid for, or replaced in the manner you and the rest of your legislature shall think proper. I have nothing new, at present, to communicate to you from hence, but you may be assured that I am with great esteem Sir Your most obedient humble Servant

Go. Washington

